In a habeas corpus proceeding brought by relator, the father of a boy seven years of age, for the purpose of obtaining unsupervised “ week-end ” visitation rights with respect to said child, the father appeals from an order of the Supreme Court, Kings County, dated November 19, 1959, dismissing his petition, awarding custody of the infant to the infant’s mother and granting the father the right of “ supervised visitation ” on each Wednesday only at the home of the child’s mother. Order affirmed, without costs, and without prejudice to the prosecution of a new proceeding at Special Term, based upon a written psychiatric report made after an examination of the father by a competent psychiatrist. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.